 



EXHIBIT 10.2
Amendment No. 1
To
Mobility Electronics, Inc.
Omnibus Long-Term Incentive Plan
Restricted Stock Unit Award Agreement
     This Amendment No. 1 to Restricted Stock Unit Award Agreement (the
“Amendment”) is made this 19th day of March, 2008 (the “Amendment Date”) by and
between Mobility Electronics, Inc. (the “Company”) and Michael D. Heil (the
“Participant”).
     WHEREAS, Participant and Company previously entered into that certain
Restricted Stock Unit Award Agreement, dated June 11, 2007 (the “Agreement”);
and
     WHEREAS, Participant and Company desire to amend the terms of the Agreement
pursuant to the terms and conditions of this Amendment;
     NOW THEREFORE, in consideration of the mutual covenants contained herein
and for other good and valuable consideration, the Company and Participant agree
that the Agreement shall be amended as follows and, except as expressly amended
pursuant to the terms contained herein, all other terms and conditions of the
Agreement shall remain in full force and effect:
     1. Vesting Schedule. Exhibits A and B to the Agreement shall be terminated,
and Section 2 of the Agreement shall be amended and restated in its entirety to
read as follows:
     “Subject to the terms and conditions of this Agreement, the Units shall
vest upon the earliest to occur, and subject to the terms and conditions, of the
following (the occurrence of such event referred to herein as the “Vesting
Date”):
     A. Time Based Vesting: Twenty-five percent (25%) of the Units shall
automatically vest each year over the next four (4) years immediately upon the
anniversary of the Amendment Date (i.e. 25% of the Units shall automatically
vest on each of March 19, 2009, March 19, 2010, March 19, 2011 and March 19,
2012) (the “Time Based Vesting Date”);
     B. Death; Disability; Termination Without Cause; or Retirement: If the
Participant ceases to be employed by the Company by reason of his or her death,
total and permanent disability (as certified by an independent medical advisor
appointed by the Company prior to such termination), termination without “Cause”
(as defined below), or “Retirement” (as defined below), a prorated number of
unvested Units shall vest automatically upon such death, disability, termination
without Cause, or Retirement, determined by multiplying the number of Units by a
fraction, the numerator of which is the number of complete months of continuous
employment by the Participant with the Company from the Amendment Date until the
date of termination and the denominator of which is the number of complete
months between the Amendment Date and the Time Based Vesting Date. The balance
of the Units subject to the provisions of this Agreement

1



--------------------------------------------------------------------------------



 



which have not vested shall automatically be forfeited by the Participant.
“Cause” means (i) Participant’s conviction of a felony or commission of any act
of fraud, moral turpitude or dishonesty, (ii) Participant’s breach of any of the
terms or conditions of, or the failure to perform any covenant contained in, the
Company’s Employee Handbook or Code of Business Conduct and Ethics, as modified
from time to time, or (c) Participant’s violation of reasonable instructions or
policies established by the Company with respect to the operation of its
business and affairs or Participant’s failure to carry out the reasonable
instructions required in connection with his or her employment. “Retirement”
means the point in time at which the Participant retires from the Company and
either: (1) (a) Participant’s age is fifty-five (55) years or greater, and
(b) Participant has been employed by the Company for ten (10) years or more; or
(2) Participant’s age is sixty-two (62) years or greater; and
     C. Change in Control: Upon a “Change in Control,” as defined below, one
hundred percent (100%) of the Units shall vest automatically. A “Change in
Control” shall mean the occurrence of one or more of the following events:
(i) any person within the meaning of Section 13(d) and 14(d) of the Securities
Exchange Act or 1934, as amended (the “Exchange Act”), other than the Company
(including its subsidiaries, directors or executive officers) has become the
beneficial owner, within the meaning of Rule 13d-3 under the Exchange Act, of
50 percent or more of the combined voting power of the Company’s then
outstanding common stock or equivalent in voting power of any class or classes
of the Company’s outstanding securities ordinarily entitled to vote in elections
of directors (“voting securities”); (ii) shares representing 50 percent or more
of the combined voting power of the Company’s voting securities are purchased
pursuant to a tender offer or exchange offer (other than an offer by the Company
or its subsidiaries, directors or executive officers); (iii) as a result of, or
in connection with, any tender offer or exchange offer, merger or other business
combination, sale of assets or contested election, or any combination of the
foregoing transactions (a “Transaction”), the persons who were directors of the
Company before the Transaction shall cease to constitute a majority of the Board
or of any successor to the Company; (iv) following the date hereof, the Company
is merged or consolidated with another corporation and as a result of such
merger or consolidation less than 50 percent of the outstanding voting
securities of the surviving or resulting corporation shall then be owned in the
aggregate by the former stockholders of the Company, other than (1) any party to
such merger or consolidation, or (2) any affiliates of any such party; or
(v) the Company transfers more than 50 percent of its assets, or the last of a
series of transfers results in the transfer of more than 50 percent of the
assets of the Company, or the Company transfers a business unit and/or business
division responsible for more than 35% of the Company’s revenue for the
twelve-month period preceding the month in which such transfer occurred, in
either case, to another entity that is not wholly-owned by the Company. Any
determination required above in this subsection (v) shall be made by the
Compensation Committee of the Board of Directors of the Company, as constituted
immediately prior to the occurrence of such event.”

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has executed this Agreement as of the day
and year first above written.

             
MOBILITY ELECTRONICS, INC.
      By:         Name:   Joan W. Brubacher      Title:   EVP & CFO     

     The undersigned Participant hereby accepts, and agrees to, all terms and
provisions of the foregoing Agreement. If you do not sign and return this
Agreement, you will not be entitled to the Units.

 
 
Signature
   
 
   
Michael D. Heil
 
Print Name
   
 
   
 
Social Security Number or
   
Commerce ID Number
   

3